t c memo united_states tax_court fincourt b shelton pc petitioner v commissioner of internal revenue respondent docket no 1769-11l filed date fincourt b shelton an officer for petitioner harry j negro for respondent memorandum findings_of_fact and opinion ruwe judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated the issues for decision are whether there was a valid offer-in- compromise whether a compromise should be imputed under the concept of accord and satisfaction whether equitable_estoppel should be applied against respondent and whether the settlement officer abused her discretion in determining petitioner was not eligible for currently not collectible cnc status findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in pennsylvania fincourt b shelton is an attorney and has been practicing law since fincourt b shelton pc hereinafter petitioner is a professional_corporation under the laws of the commonwealth of pennsylvania petitioner was incorporated on date mr shelton is the president and sole owner of petitioner petitioner filed form sec_941 employer’s quarterly federal tax_return for periods ending between date and but failed to make timely payments of the amounts due petitioner owed approximately dollar_figure on date the revenue_officer received a form_656 offer_in_compromise from petitioner offering to pay dollar_figure to compromise the balance owed however petitioner did not submit the dollar_figure application fee or of the amount offered that are required to be submitted with form_656 on date the revenue_officer called mr shelton and left a voice mail message informing him that she did not make offer-in-compromise determinations and that any decision with respect to the offer would be made by an offer specialist on date mr shelton called the revenue_officer who informed him that petitioner would need to submit the dollar_figure application fee and of the amount offered before the revenue_officer could forward the offer-in-compromise to an offer specialist the parties stipulated that this offer-in-compromise was not accepted by the commissioner on date mr shelton called the revenue_officer and stated that he was closing his business and that he would make a dollar_figure payment to take care of the tax due mr shelton said that he was closing petitioner because he could no longer run the business the revenue_officer informed mr shelton that once she received the dollar_figure payment she would close the case as a defunct corporation on date the revenue_officer received the dollar_figure payment from petitioner after the revenue_officer applied the dollar_figure payment petitioner still had outstanding employment_tax balances due for the periods ending date and date the parties stipulated that the dollar_figure payment made by petitioner on date was not part of a term or condition of a form_656 petitioner never received a form_656 or any written acceptance that was signed by an employee of the commissioner in other words petitioner did not submit the dollar_figure payment in conjunction with a form_656 after receiving the payment the revenue_officer closed petitioner’s case as a cnc defunct corporation despite mr shelton stating to the revenue_officer that he intended to close petitioner petitioner filed forms u s_corporation income_tax return for the taxable years and additionally petitioner made federal tax deposits for form_941 for the period ending date because petitioner was still operating and accruing tax_liabilities the cnc defunct corporation status was reversed respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect its unpaid employment_tax liabilities for the periods ending date and date as well as a civil penalty for the period ending date and that petitioner could request a hearing with respondent’s office of appeals as of date petitioner owed dollar_figure for the period ending date dollar_figure for the period ending date and dollar_figure for the period ending date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which it stated that the underlying tax_liabilities had been compromised by the payment made in by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference call for date mr shelton did not call the settlement officer on date by letter dated date the settlement officer informed mr shelton that he had failed to call the settlement officer for the scheduled cdp hearing on date a cdp hearing was held mr shelton informed the settlement officer that petitioner had previously paid dollar_figure and that petitioner was dissolved and had no assets respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the levy action petitioner timely filed a petition with this court opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay the tax within days after notice_and_demand for payment then the secretary is authorized to collect the tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing he may raise at that hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 relevant issues include requests for collection alternatives see sec_6330 whether petitioner’s tax_liabilities were compromised petitioner argues that the dollar_figure payment compromised all of its tax_liabilities respondent disagrees offer-in-compromise respondent argues that there was never a valid offer-in-compromise therefore petitioner’s dollar_figure payment did not compromise its remaining tax_liabilities the settlement of disputed tax_liabilities is governed by sec_7121 and sec_7122 which authorize the secretary to settle any_tax disputes and compromise any civil or criminal case arising under the internal revenue laws regulations under sec_7122 clarify the procedures required with respect to an offer-in- compromise these procedures are exclusive and must be satisfied in order to effectuate a compromise or settlement which will be binding on both the taxpayer and the government rohn v commissioner tcmemo_1994_244 tax ct memo lexi sec_248 at see also 137_tc_46 aff’d 727_f3d_621 6th cir harbaugh v commissioner tcmemo_2003_316 tax ct memo lexi sec_317 at it is well settled that sec_7122 and the regulations thereunder provide the exclusive method of effectuating a valid compromise of assessed tax_liabilities sec_301_7122-1 proced admin regs provides that an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary revproc_2003_71 sec_4 2003_2_cb_517 provides that an offer to compromise a tax_liability must be submitted in writing on the service’s form_656 offer_in_compromise see also godwin v commissioner tcmemo_2003_289 tax ct memo lexis at taxpayers who wish to propose an offer_in_compromise must submit a form aff’d 132_fedappx_785 11th cir the dollar_figure payment was not part of a term or condition of a form_656 petitioner failed to submit a form_656 with the payment sec_301_7122-1 proced admin regs specifically provides that a n offer to compromise has not been accepted until the irs issues a written notification of acceptance to the taxpayer or the taxpayer’s representative see also revproc_2003_71 sec c b pincite we cannot find that a valid compromise was made if there is no written acceptance of the purported agreement from the commissioner see harbaugh v commissioner tax ct memo lexi sec_317 at ringgold v commissioner tcmemo_2003_199 tax ct memo lexi sec_196 at petitioner never received any written acceptance from the commissioner at trial mr shelton testified that the commissioner never accepted the offer_in_compromise petitioner failed to submit a form_656 with the dollar_figure payment and the commissioner did not issue a written notice of acceptance as a result we find that the commissioner and petitioner did not enter into a valid offer-in- compromise see harbaugh v commissioner tax ct memo lexi sec_317 at godwin v commissioner tax ct memo lexis at accord and satisfaction on its two-page opening brief petitioner argues that mr shelton informed the revenue_officer that he would make the dollar_figure payment which would take care of all the tax due petitioner argues that the revenue_officer agreed to this petitioner asks the court to impute a compromise under the concept of accord and satisfaction the regulations and procedures under sec_7122 provide the exclusive method of effectuating a compromise ringgold v commissioner tax ct memo lexi sec_196 at because of this exclusive method no theory founded upon general concepts of accord and satisfaction can be used to impute a compromise settlement 510_f2d_112 5th cir citing 285_f2d_451 ct_cl see also dormer v commissioner tcmemo_2004_167 tax ct memo lexi sec_172 at accordingly we will not impute a compromise equitable_estoppel in its opening brief petitioner briefly argued the service is estopped from attempting to collect the debt petitioner did not cite any cases supporting this argument t he doctrine_of equitable_estoppel is applied against the government ‘with the utmost caution and restraint ’ 76_tc_209 aff’d 810_f2d_209 d c cir in the court_of_appeals for the third circuit to which this case is appealable for equitable_estoppel to apply the aggrieved party must prove a misrepresentation by another party which he reasonably relied upon to his detriment 827_f2d_907 3d cir see also reuben v commissioner tcmemo_2001_193 tax ct memo lexis at additionally in asserting a claim of equitable_estoppel against the government the aggrieved party must prove affirmative misconduct on the part of the government see asmar f 2d pincite the burden_of_proof is on the party claiming estoppel id we note that there was no affirmative misconduct on the part of the government the revenue_officer informed mr shelton that she did not make offer-in-compromise determinations furthermore those who deal with the government are expected to know the law 467_us_51 sec_301_7122-1 proced admin regs provides that an offer-in-compromise is not accepted until the commissioner issues a written notification of acceptance to the taxpayer petitioner never received a written notice of acceptance mr shelton is an attorney and has been practicing law since knowledge of the requirement for a written notice of acceptance is imputed to petitioner finally petitioner suffered no detriment that is legally recognizable petitioner is required to pay only the tax that was lawfully owing petitioner did not change a position to its detriment see reuben v commissioner tax ct memo lexis at accordingly we hold that equitable_estoppel should not be applied against respondent conclusion we have held that there was not a valid offer-in-compromise we will not impute a compromise under the concept of accord and satisfaction and petitioner did not satisfy the requirements to apply equitable_estoppel against respondent as a result petitioner’s remaining tax_liabilities were not compromised by the dollar_figure payment cnc status petitioner requested cnc status as an alternative to levy the settlement officer determined that petitioner’s account was not eligible for cnc status the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 114_tc_176 the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also 117_tc_183 the settlement officer properly based her determination on the factors required by sec_6330 in date mr shelton represented to the revenue_officer that he was closing petitioner after the dollar_figure payment was made on date the revenue_officer placed petitioner’s account in cnc status and treated petitioner as a defunct corporation the notes of the revenue_officer indicate that she received a copy of the dissolution of the business however despite the fact that mr shelton had informed the revenue_officer that he was closing petitioner petitioner filed federal_income_tax returns for the taxable years and furthermore petitioner made federal tax deposits for form_941 for the period ending date finally on date mr shelton sent a check for dollar_figure to pay petitioner’s tax_liability we also note that the web site for the pennsylvania department of state shows that petitioner’s status was active as of date the filing of tax returns and payment of taxes for multiple periods after the date on which mr shelton informed the revenue_officer that he had closed petitioner indicate that petitioner had not been closed and could have been operating as of the date of the notice_of_determination as a result it was not an abuse of the settlement officer’s discretion to deny petitioner’s request to be placed in cnc status accordingly respondent’s determination is sustained in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent we note that in its opening brief petitioner does not argue that the settlement officer abused her discretion in denying petitioner’s request to be placed in cnc status
